Formal sitting - Portugal
Welcome to the European Parliament, Mr Cavaco Silva. It is a great pleasure for the European Parliament to receive the President of the Portuguese Republic.
(DE) Mr President, colleagues, it is a great pleasure for me and for all of us to welcome the President of the Republic of Portugal, Mr Aníbal Cavaco Silva, to the European Parliament today. Mr President, during your 10 years as Prime Minister of Portugal, you consolidated the country's democratic institutions and successfully promoted its economic development. As a forward-thinking European, you guided Portugal with a sure hand on the road to European Union membership. I see that the President of the European Commission, José Manuel Durão Barroso, is here too, and of course I should also point out that Portugal has recently taken over the Presidency of the Union. You too, Mr Barroso, are warmly welcome today.
It is 10 years since a President of the Portuguese Republic last addressed the European Parliament. Since then we have come a long way together. You are here today in the Parliament in Strasbourg, as President of Portugal, to mark your country's third EU Presidency. Portugal's three Presidencies can best be summed up as 'ambitious on the Community's behalf', for on each occasion Portugal has tackled vital contemporary issues - the Lisbon Strategy, for example, or the EU's relations with Africa and with South America. This Presidency is no exception. On Portugal's agenda this time are the successful conclusion of the Intergovernmental Conference and adoption of the Reform Treaty; the strengthening of foreign and security policy and, in particular, the development of closer relations with Latin America, Africa and the Mediterranean region; further action on climate change; and realisation of the Lisbon Strategy.
The discoveries that were made in all quarters of the globe by the navigators who sailed from Lisbon in the 14th century were effectively the first step towards globalisation. That opening to the world and the culture of tolerance that your country has developed down the centuries constitute particularly valuable experience in the context of today's globalisation, and they are thus an advantage to us in European Union.
Portugal's efforts to develop relations with Latin America and to pursue contacts with South America, through its special relationship with Brazil, very much reflect our own view. Your culture of tolerance and your global outlook represent an opportunity in today's world. Under this Presidency, your country will be able to build on the work of the 14th-century explorers with the same courage that they had and the same persistence. We wish you much luck and success in your task.
(Applause)
President of the Portuguese Republic. - (PT) Mr President of the European Parliament, Mr President of the European Commission, ladies and gentlemen,
I should like to express my thanks to the President of the European Parliament for his kind words and my deep appreciation for the invitation to be here today. It is an honour for me to have this opportunity to address you all, representatives of the peoples of Europe and members of this great European institution, the European Parliament.
I am well aware of the decisive role this Parliament has played in the successful process of European integration. I have not forgotten the intense and fruitful collaboration with this institution in 1992 when, as prime minister, I led the first Portuguese Presidency of the Council whose motto, you may remember, was Towards European Union. The European Parliament's contribution was fundamental to the establishment of a strong internal market and to the progress of the project for European Union born of Maastricht.
Now, for the third time, my country holds the Presidency of the Council of the European Union. And, once again, we face great challenges. Challenges that call for convergence in the political will of the Member States and the European institutions. More than ever before, it is essential to concentrate our collective energies and determination on what is really needed to make Europe stronger and more cohesive. This is ultimately what the citizens of Europe expect of their leaders.
The Portuguese Presidency will do everything in its power to establish the convergence that is indispensable to progress in the construction of Europe. I trust, in particular, that we shall have the frank and open collaboration with the European Parliament that we had during the previous Portuguese Presidencies.
One of the Presidency's priorities is to conclude the Reform Treaty based on the agreement reached at the June European Council. An agreement which I regard as a very important step, one which I hope will enable us to move on from a period marked by a certain erosion of the process of European construction. I therefore call for a concerted effort to ensure that the new Treaty is concluded during the Portuguese Presidency.
Once the negotiations are over and that chapter is closed, the European Union must concentrate with increased consistency and renewed confidence on the challenges that are of concern to the citizens of Europe: economic growth, employment, security, the environment, energy, and globalisation. This is the agenda on which Europe is required to act, for our own and also for future generations.
It seems to me, therefore, that this is a good moment to stress the value of solidarity as a fundamental pillar in the construction of Europe. Solidarity which is, in fact, a sine qua non for the future of European construction, on a par with the other truly fundamental principle, subsidiarity. A solidarity that is tangible, practical, translated into policies and joint action, not a rhetorical, à la carte solidarity.
I take the liberty of recalling at this point the 1950 Schuman Declaration, and I quote, that Europe...will be built through concrete achievements which first create a de facto solidarity. We must continue to be guided by these words in our efforts to build a stronger and more cohesive Europe. Loss of the idea of belonging to a Union based firmly on solidarity is one of the major risks of European integration. To be a true Union, it is essential to retain the sense of Community that was, not without reason, the original name given to the construction of Europe.
One of the concrete achievements which created de facto solidarity was the concept of economic and social cohesion established in the Single European Act of 1986, in connection with which I had the honour to participate in the negotiations and which I signed in my capacity as Prime Minister of Portugal.
The extraordinary progress of European integration in the past 20 years would not have been possible without economic and social cohesion policies. They contributed to political cohesion, to economic growth, to employment, to territorial cohesion, to equal opportunities and to strengthening Europe's standing in the world.
There are now fresh reasons for renewed interest in the principle of cohesion. I am thinking of increasing globalisation, migration on a vast scale, and demographic developments leading to the social and economic imbalances associated with an aging population.
Mr President, ladies and gentlemen,
The three aspects of sustainable development are well known: social, economic, environmental. This is a central objective of European integration, reaffirmed on various occasions and enshrined in the Lisbon Strategy.
I should like on this occasion to concentrate on the social aspect and more particularly on the subject of poverty and social exclusion.
In addition to the principle of solidarity there is an ethical and moral concept of progress, without which the founding values of the European idea would fade away, values such as the enduring quest for peace, the affirmation of freedom and human rights, the spirit of community, the insistence on equity and social justice, the assertion of the dignity of labour and the attempt to instil a more extensive and more liberating sense of civic responsibility.
The unequivocal identification of the battle against poverty and social exclusion as a European objective confers on all of us a responsibility for finding new solutions for increasingly complex and persistent problems. The Social Agenda, combined with the objectives of the Lisbon Strategy, sets out the ambitious and difficult challenge we face.
I note, in this connection, that this year marks the 50th anniversary of the creation of the European Social Fund and the 10th anniversary of the European Employment Strategy. It is also the European Year of Equal Opportunities.
As President of the Portuguese Republic, I have chosen the subject of social inclusion as one of my priorities for action. During the first year of my term in office, I promoted the Road to Inclusion to mobilise the Portuguese people and alert them to the urgent need to address the indicators of persistent poverty, unequal distribution of income and exclusion that still affect thousands of citizens.
I am now more convinced than ever of the need to meet this challenge with flexible and innovative solutions: more responsibility for non-governmental organisations and citizens in general, more coordination of State action and civil society initiatives, recognition that policies for the redistribution of income do not preclude, on the contrary they require, the creation of more and better opportunities for all to share in the aims of wealth creation, personal achievement and sustainable development.
Portugal still has a long way to go by European standards. But it is also true that Europe as a whole is still a long way from the objectives of social cohesion which it seeks to achieve and which it cannot abandon.
It is a fact that the uneven levels of prosperity in the Union disclosed by economic and social indicators in recent decades have been accompanied by a considerable approximation to the European average among the less developed Member States.
The economic convergence of States must not, however, be confused with the convergence of social groups within those States, a process subject to the imperatives of equity and social justice. From this point of view, it must be acknowledged that very little progress has been made.
In the five years from 2001 to 2005, the poverty line in the Union countries as a whole remained static at 16%. We are talking about some 75 million Europeans whose disposable income is less than 60% of the average income in their own countries.
Taking this figure in conjunction with the recorded trends in the unequal distribution of income, it becomes apparent that the situation is even less encouraging. In 2005, in the European Union of 25, the income of the richest 20% of the population was five times that of the poorest 20%. In 2000, it was four and a half times as much.
A more detailed examination of these indicators shows that the social groups most at risk of poverty are the old, the unemployed - especially the long-term unemployed - people living alone and single-parent families.
Other groups, for their part, are subject to disturbing and increasing social risks because of their potential for exclusion. I am speaking of children, people with disabilities, immigrants and ethnic minorities.
The EU Council itself recognises in its 2007 Report on Social Protection and Social Inclusion that, and I quote, children have a higher-than-average risk of poverty in most Member States. In some, almost every third child is at risk. Living in a lone-parent or jobless household further compounds the risk. This is a serious situation, which we cannot afford to ignore.
How can the European Union, which faces the risk of an aging population and endemic demographic recession, fail to value its most important asset, its children and young people?
(Applause)
Mr President, ladies and gentlemen,
I wonder whether we may not have reached a point where traditional social protection policies cease to be effective.
Social security and protection policies played a decisive role in the economic revival after the Second World War and in moulding modern European societies. What came to be known as the welfare state has left a legacy to which the Union itself owes its origins.
Building on the success of the eminently redistributive policies inspired by the idea of the welfare state, Europe has constructed an elaborate pattern of social protection which, despite the many differences between the various States, is known generally as the European social model. With all its limitations and defects, the fact remains that this social model is now an inherent part of the European identity.
Nevertheless, if we are to defend it, we must accept that the social model will have to change in order to meet the new challenges and adapt to the new world of globalisation and the information and knowledge society.
The predominantly redistributive national policies are finding it increasingly difficult to produce any perceptible results in the social field. The efficacy and sustainability of these policies are increasingly questionable.
It is essential, in planning future social policies, to focus on the idea of the welfare society, in which all of us, as citizens, have more responsibility and show more solidarity.
Of course, social progress depends on economic growth. But unsustainable and unacceptable economic growth is socially destructive.
Unemployment is the main cause of poverty in most countries in the European Union. We need more and better economic growth and that means more and better employment opportunities.
Easing participation in the labour market, according due weight and dignity to every individual contributing to the production of wealth and prosperity, in a process described as active inclusion, these represent the best protection a citizen can have against poverty and social exclusion.
The goal announced in the Lisbon Strategy to raise the employment rate in the Union to 70% is a social imperative that must be borne in mind, though it looks as though it will be difficult to reach that goal by 2010.
Another way of protecting citizens is to help them to acquire qualifications, help to equip them with education and training to face the new technological, environmental and cultural challenges.
It is therefore essential for Member States to give top priority to the common aim of improving levels of education and training in the younger generation and instilling the habit of life-long learning. This will undoubtedly give them a competitive edge in future societies based on information and knowledge.
We have designated 2010 as the European Year for Combating Poverty and Social Exclusion. That is the year when we shall be called to account and required to show how far we have maintained the ambitions that inspired us in Lisbon in 2000. Those ambitions include, and I quote, investing in human resources and combating social exclusion.
The aim of combating poverty and exclusion is not confined to the geographical boundaries of the European Union. The foreign dimension of the principle of solidarity is primarily a reflection of the humanitarian values on which the European project is based. The traditions that prevent development in the poorer countries are now combined with the problems arising from globalisation, so the campaign against poverty and under-development must become a global campaign. That is the only way it can succeed.
The European Union has added responsibilities in this area and it has a wealth of knowledge and experience that give it a special role. It must take the lead in the global agenda.
And it is in this context that I would draw your attention to Africa, a continent that is close to Europe and not only in geographical terms, a continent that we would do well to consider and treat as a priority partner. The Union may find there is a heavy strategic price to pay for European inertia vis-à-vis Africa.
In this connection, I attach special importance to the forthcoming EU-Africa summit which will take place during the Portuguese Presidency. It is time to talk with Africa and stop just talking about Africa and its problems.
Mr President, ladies and gentlemen,
I feel I cannot end this speech without touching on two subjects which I believe are absolutely decisive for the future of the Union.
First, energy and the environment. These will undoubtedly be key sectors in the 21st century, and developments in these sectors will determine the new geopolitical shape of the world. Energy and the environment are of vital common interest and must be regarded as new driving forces in European integration. Here too we must build a strong 'de facto solidarity'. Economic efficiency, security and quality of life in the European Union depend largely on the success of energy and environmental policies. In this connection, I must express once again my appreciation for the strategic vision and determination shown by the European Commission and its President, without which we could not have achieved the excellent results in this area that we did during the German Presidency.
Second, there is a question on all our minds. What is the European Union's role on the international stage and its contribution to the construction of a new world order? I believe it is absolutely crucial to the sustainability of the process of European integration to ensure that Europe is a central and influential player in the global, multilateral and multipolar world that is emerging. A player with a firm, consistent and cohesive voice. A player who is respected and who respects others. A player who can defend the principles and values on which its economic and social model are founded.
I note, in this connection, that Portugal was among the countries which led the first wave of economic globalisation in history, and it is well aware that the future of Europe depends largely on its ability to become a credible and influential player on the international stage.
In conclusion, Mr President, ladies and gentlemen, I must say once again how much the extraordinary course of European integration owes to the European Parliament, an institution which has always taken the lead in defending the values and principles that forged the identity of Europe and formed the fabric of 'de facto solidarity' our founders bequeathed to us.
I am sure that here, in this chamber, the necessary vision, will and energy will be found to pursue this admirable aim of uniting the peoples of Europe and strengthening Europe's position in the world.
(Standing ovation)
(DE) Mr President, that your words have been received with approval and warmth is obvious from the applause. You spoke out for solidarity and a sense of community and those qualities underpin what we are about here in the European Union. Only through solidarity, a sense of community and practical action will we achieve our aims. Yours is not an empty rhetoric for you have shown in the course of your political life that you are committed to Europe and capable of taking practical action on its behalf.
Speaking for the European Parliament, I should like to assure you that we as MEPs will do all we can to support the Portuguese Presidency, so that when the Heads of State and Government meet in October we may achieve a successful outcome on the Reform Treaty. I would also make a point of extending our gratitude and recognition to Foreign Minister Luís Amado, Secretary of State Manuel Lobo Antunes and Ambassador Álvaro Mendonça e Moura and all their colleagues, whose task it is to convey, through the process of discussions, the expression of our political will. To them I say: 'We are with you.' I thank you Mr President, on behalf of the European Parliament, for your impressive words to us and I wish Portugal every success in the interests of this Europe that we share. Thank you very much indeed, Mr Cavaco Silva.
(Applause)
(The sitting was suspended at 12.35 and resumed at 15.00.)